On Rehearing
By the Court,
Coleman, J.:
It is said that the court decided in its former opinion that the purpose of the act in question was to abolish the office of constable of Union township. It is contended that such was the effect of the act, and that such legislation is interdicted by article 4, section 25, of the constitution, providing for the maintenance of a *226uniform county and township government in the state. We did not decide that such was either the purpose or effect of the act. We simply assumed such to be its effect, and acted upon that assumption.
In our former opinion we held that the office of constable is not a constitutional office, and that it can be abolished. In this we were correct, but we were not correct in holding that the legislature could abolish the office for Union township alone. The office can be abolished, but it must be abolished as an office in our entire system of township government. Any statute which singles out the office of constable for a particular township and attempts to abolish it would be void, because such an act would violate the terms of article 4, section 25, of the constitution which guarantees to the people of the state a uniform system of township government throughout the state. Singleton v. Eureka Co., 22 Nev. 91, 35 Pac. 833. The people of Union township are entitled to the office of constable as much as are the people of the other townships of the state.
This brings us to a consideration of the contention that the act in question, in effect, abolishes the office of constable for Union township, and hence is void. It is said that while the act purports to be one to reduce the salary of the constable of Union township, its purpose and practical effect is to abolish the office; and it is contended that, since the office cannot be abolished by an act, the clear import of which would be to abolish it, the same end cannot be accomplished indirectly. This court has repeatedly held that what cannot be done directly cannot be done by indirection.
Let us see if the situation confronting us brings the case within that rule. Prior to the enactment of the statute in question, the plaintiff was' getting a salary of $150 per month, or $1,800 per year. Under the statute in question it is provided that he shall receive a salary of $5 per year, or 41% 2 cents per month. This is a princely salary. It is surprising that the legislature did not make plaintiff a “dollar-a-year” man. Whatever *227may have been the reason prompting the legislative action, can it be doubted what the purpose was? It is evident that it was an attempt to abolish the office of constable for Union township.
This is not the first case on record in which the question has been presented. Several times a similar question has found its way to the highest courts of the land. In the case of State v. City of Shreveport, 124 La. 178, 50 South. 3, 134 Am. St. Rep. 496, the court disposed of this identical question, and in doing so reviewed, at some length, previous decisions on the point. The deduction to be drawn from the case mentioned and those reviewed by it is that the legislature may reduce the salary of a legislative officer when it is done in good faith, for the public welfare, but not when the sole purpose is to legislate an officer out of office, and that a statute enacted for that purpose is void. This view is, we think, the-correct one for us to take. It is supported by the great weight of authority, as well as by sound reasoning; in fact, so far as we are aware, no court has decided to the contrary.
The case just mentioned was one in which the city council of the city of Shreveport undertook to reduce the salary of the relator as city auditor from $1,500 to $300 per annum. The court held that the city council had no authority to abolish the office of city auditor, and, after indulging in criticism of a supposed case, said:
“But what practical difference is there between'such a case and one like the present, where, as shown by the evidence, the salary is fixed so low that no competent person would accept the office, where the ostensible fixing of the salary is a mere mask for abolishing the office or removing the officer? Is the illegality of the action of the council to escape the vision of the courts simply because it is masked? Are the courts to be circumvented by a plain subterfuge?”
So far as we are advised, no court has held that the reduction of the salary of a public officer from a *228substantial to an absurdly nominal amount does not operate, in effect, to abolish the office. The court in the case we have mentioned quotes from practically all of the decisions on the point, and, in support of the position which we take, we content ourselves by directing-attention thereto and referring to the statement in Connor v. City of N. Y., 4 N. Y. Super. Ct. 355, that an “office could not be virtually abolished by a colorable reduction of the compensation, or by taking it away altogether.”
But counsel for respondent contend that the concluding paragraph of article 4, section 20, of the constitution, gives the legislature the express authority to reduce the salary of township officers, and hence the act is in harmony with the unqualified authorization of the constitution. The concluding sentence of the section does reserve to the legislature the authority to regulate the compensation of township officers; but the trouble with the act in question is that it is not regulatory in character — it operates to abolish the salary, and, in effect, the office. Had the legislature reduced the salary to such an amount as might be considered regulatory, it would have been acting within thé scope of the authority reserved to that body, which it probably had, independent of such reservation.
It follows from what we have said that the judgment of the lower court must be reversed and the case remanded for proceedings in accordance herewith.
It is so ordered.
Sanders, C. J.: I concur.
Ducker, J.: I dissent.